Title: From Thomas Jefferson to Levi Lincoln, 30 August 1803
From: Jefferson, Thomas
To: Lincoln, Levi


          
            
              Dear Sir
            
            Monticello Aug. 30. 1803.
          
          The inclosed letter came to hand by yesterday’s post. you will be sensible of the circumstances which make it improper that I should hazard a formal answer, as well as of the desire it’s friendly aspect naturally excites that those concerned in it should understand that the spirit they express is favorably viewed. you can judge also, from your knolege of the ground, whether it may be usefully encouraged. I take the liberty therefore of availing myself of your neighborhood to Boston, and of your friendship to me, to say to the capt. and others, verbally, whatever you think would be proper, as expressive of my sentiments on the subject. with respect to the day on which they wish to fix their anniversary, they may be told that disapproving myself of transferring the honours & veneration for the great birth-day of our republic, to any individual, or of dividing them with individuals, I have declined letting my own birthday be known, & have engaged my family not to communicate it. this has been the uniform answer to every application of the kind.
          On further consideration as to the amendment to our constitution respecting Louisiana I have thought it better, instead of enumerating the powers which Congress may exercise, to give them the same powers they have as to other portions of the Union generally, and to enumerate the special exceptions, in some such form as the following. 
          ‘Louisiana, as ceded by France to the US. is made a part of the US. it’s white inhabitants shall be citizens, and stand, as to their rights & obligations, on the same footing with other citizens of the US. in analogous situations. Save only that as to the portion thereof lying North of an East & West line drawn through the Mouth of Arkansa river, no new state shall be established, nor any grants of land made, other than to Indians in exchange for equivalent portions of land occupied by them, until an amendment of the Constitution shall be made for these purposes. 
          Florida also, whensoever it may be rightfully obtained, shall become a part of the US. it’s white inhabitants shall thereupon be citizens, & shall stand as to their rights & obligations, on the same footing with other citizens of the US. in analogous situations.’ I quote this for your consideration, observing that the less is said about any constitutional difficulty, the better: and that it will be desireable for Congress to do what is necessary, in silence. I find but one opinion as to the necessity of shutting up the country for some time. we meet in Washington the 25th. proxime, to prepare for Congress. Accept my affectionate salutations, & great esteem & respect.
          
            
              Th: Jefferson
            
          
        